1

2

3

4

5
                               UNITED STATES DISTRICT COURT
6
                                      DISTRICT OF NEVADA
7
                                                 ***
8

9     MARKIECE PALMER,                                   Case No. 3:18-cv-00245-HDM-CLB
10                                     Petitioner,
               v.                                                      ORDER
11

12    WILLIAM GITTERE, et al.,
13                                 Respondents.
14

15          This is a habeas corpus proceeding under 28 U.S.C. § 2254 brought by Markiece

16   Palmer. On November 6, 2019, respondents filed a motion to dismiss Palmer’s

17   amended habeas petition (ECF No. 19) arguing, in part, that the petition includes

18   several claims that are unexhausted. ECF No. 30. In response, Palmer filed both an

19   opposition to the motion to dismiss (ECF No. 45) and a motion requesting an

20   exhaustion stay (ECF No. 47). Respondents do not oppose Palmer’s motion for a stay

21   and ask that, if a stay is granted, the court deny their motion to dismiss without

22   prejudice and allow them to file renewed motion to dismiss once the stay is lifted. ECF

23   No. 48.

24          With his motion for a stay, Palmer explains that he is “currently litigating a state

25   post-conviction petition raising the same claim he raises as Ground Fourteen in his

26   amended petition, specifically a claim under McCoy v. Louisiana, 138 S.Ct. 1500

27   (2018).” ECF No. 47 at 2. Accordingly, he asks the court to stay proceedings in this

28   case and hold them in abeyance until that state proceeding has concluded. The
                                                     1
1    Supreme Court has condoned the “stay and abeyance” procedure, under limited

2    circumstances, when a pending habeas petition contains unexhausted claims. Rhines v.

3    Weber, 544 U.S. 269, 277 (2005).

4           Rhines allows habeas petitioners to preserve unexhausted claims for review

5    notwithstanding the one-year statute of limitations imposed by the Antiterrorism and

6    Effective Death Penalty Act of 1996 (AEDPA). Id. at 275. A stay is appropriate only

7    when the court determines (1) “there was good cause for the petitioner's failure to

8    exhaust his claims first in state court,” (2) the unexhausted claims are not “plainly

9    meritless,” and (3) there is no indication the petitioner “engaged in intentionally dilatory

10   litigation tactics.” Id. at 277-78. With respect to the good cause for failure to exhaust

11   requirement, the court must consider whether petitioner has “set forth a reasonable

12   excuse, supported by sufficient evidence, to justify that failure.” Blake v. Baker, 745

13   F.3d 977, 982 (9th Cir. 2014).

14          Palmer contends that he has good cause for his failure to exhaust his McCoy

15   claim earlier because McCoy is a new decision creating a new constitutional right that

16   did not exist until 2018. This court has recognized the merit of this good cause

17   argument in at least one other case and, given respondents’ non-opposition, sees no

18   reason to conclude differently in this case. See Pritchett v. Gentry, Case No. 2:17-cv-

19   01694-JAD-CWH, 2019 WL 2503944, at *2 (D. Nev. June 17, 2019).

20          Palmer also meets the remaining Rhines factors. The extent of McCoy's

21   applicability and the question of its retroactivity are matters currently being litigated in

22   other cases and other courts, so this court cannot say at this time that Palmer's McCoy

23   claim lacks potential merit. See Dixon v. Baker, 847 F.3d 714, 722 (9th Cir. 2017)

24   (petitioner must only show that one of his unexhausted claims is not “plainly meritless”

25   in order to obtain a Rhines stay). With respect to evidence of dilatory litigation tactics,

26   Palmer filed his amended federal petition within one year of the decision in McCoy, and

27   he filed a state court petition raising his McCoy claim in May 2019. In addition, Palmer is

28
                                                    2
1    not subject to the death penalty, so he has no apparent motive to delay his habeas

2    proceedings.

3           Based on the foregoing, the court will grant Palmer’s request for a stay.

4           IT IS THEREFORE ORDERED that petitioner's motion for stay and abeyance

5    (ECF No. 47) is GRANTED. This action is STAYED pending the conclusion of

6    petitioner’s pending state court proceedings.

7           IT IS FURTHER ORDERED that the grant of a stay is conditioned upon petitioner

8    further litigating his state post-conviction petition or other appropriate proceeding in

9    state court and returning to federal court with a motion to reopen within 45 days of

10   issuance of the remittitur by the Supreme Court of Nevada at the conclusion of the state

11   court proceedings. Petitioner or respondents otherwise may move to reopen the action

12   and seek any relief appropriate under the circumstances.

13          IT IS FURTHER ORDERED that respondents’ motion to dismiss (ECF No. 30) is

14   DENIED as moot and without prejudice to renewing the motion once the stay is lifted.

15          IT IS FURTHER ORDERED that the Clerk shall administratively close this action,

16   until such time as the court grants a motion to reopen the matter.

17          DATED this 2nd day of April, 2020.

18

19                                                     UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
                                                   3
